
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4



THIRD AMENDMENT TO THE

COMMUNITY HEALTH SYSTEMS, INC. 401(K) PLAN


        WHEREAS, CHS/Community Health Systems, Inc. (the "Company") has
previously established and currently maintains the Community Health
Systems, Inc. 401(k) Plan (the "Plan"); and

        WHEREAS, the Company has retained the right to amend the Plan in
Section 8.1 of the Plan; and

        WHEREAS, the Company wishes to amend the Plan to clarify provisions
relating to eligibility for Employer Matching Contributions under the Plan,
effective as of January 1, 2004; and

        WHEREAS, the Company wishes to amend the Plan in connection with the
acquisition of Galesburg Cottage Hospital to include special provisions relating
to the transfer and assignment to the Plan of the accounts of participants in
the Galesburg Cottage Hospital Retirement Plan, effective as of July 1, 2004;
and

        WHEREAS, the Company wishes to amend the Plan exhibits relating to
eligibility and employer contributions; and

        WHEREAS, the Board of Directors has approved of such amendment to the
Plan.

        NOW, THEREFORE, the Plan is hereby amended in the following respects,
effective as of the dates set forth herein:

        1.     The following subsection shall be added to the Plan as
Section 4.1(h), effective as of July 1, 2004:

        (h)   The amount of the total after-tax contributions made by
Participants who were participants in the Galesburg Cottage Hospital Retirement
Plan prior to July 1, 2004, which contributions were transferred to the Plan.

        2.     Paragraph (2) of subsection (b) of Section 4.4 of the Plan,
"Allocation of Contribution, Forfeitures and Earnings," is hereby deleted and
replaced in its entirety as follows, effective as of January 1, 2004:

        (2)   With respect to the Employer Matching Contribution made pursuant
to Section 4.1(b), except for the Employer Elective Contribution to another plan
maintained by the Employer, to each Participant's matching Account in an amount
to be determined in accordance with Section 4.1(b). Such Account shall be
subject to the applicable vesting schedule. Only Participants who are actively
employed at the beginning of the last day of the Plan Year by the Employer or an
Affiliated Employer whose Employees are eligible for a matching contribution
under Section 4.1(b) shall be eligible to share in the Employer Matching
Contribution for the year. However, if a Participant incurs a 1-Year Break in
Service while still employed by the Employer, such Participant will not be
eligible to share in any matching contributions for future Plan Years until the
Participant completes 500 Hours of Service during a Plan Year, at which point
the Participant will be eligible to share in the Employer Matching Contributions
for all succeeding Plan Years in accordance with the other provisions of the
Plan. Notwithstanding the foregoing, a Participant who is employed by the
Employer or an Affiliated Employer whose Employees are eligible for a matching
contribution under Section 4.1(b) and who retires (normal or late), has a Total
and Permanent Disability, or dies during the Plan Year, shall be deemed to have
been employed at the beginning of the last day of such Plan Year.

--------------------------------------------------------------------------------



        3.     Subsection (e) is hereby added to Section 6.10 of the Plan,
"Pre-Retirement Distribution," as follows, effective July 1, 2004:

        (e)   Notwithstanding any provision of this Section 6.10 to the
contrary, pre-retirement distributions may be made pursuant to Section 6.10(a)
from the vested portion of a Participant's Account that is attributable to
employer matching contributions under the Galesburg Cottage Hospital Retirement
Plan.

        4.     Paragraph (1) of Section 5 of the Good Faith Amendment of the
Community Health Systems, Inc. 401(k) Plan for the Economic Growth and Tax
Relief Reconciliation Act of 2001 (the "EGTRRA Addendum") is hereby deleted and
replaced in its entirety, effective July 1, 2004:

        1.     Effective March 1, 2002, with the consent of the Administrator,
provided the trust from which such funds are transferred permits the transfer to
be made and the transfer will not jeopardize the tax exempt status of the Plan
or Trust or create adverse tax consequences for the Employer, amounts may be
transferred (within the meaning of Code Section 414(1)) to this Plan in a direct
rollover from a qualified plan described in section 401(a) or 403(a) of the
Code, excluding after-tax employee contributions, an annuity contract described
in section 403(b) of the Code, excluding after-tax employee contributions, and
an eligible plan under section 457(b) of the Code that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state. Notwithstanding the preceding sentence,
effective July 1, 2004, amounts attributable to after-tax employee contributions
may be transferred to this Plan from the Galesburg Cottage Hospital Retirement
Plan.

        5.     Exhibits A, B, and C of the Plan are hereby deleted and replaced
in their entirety in substantially the same form as set forth in the Exhibits
attached hereto, effective as of the dates set forth therein.

        6.     Except as otherwise provided in this Third Amendment, the Plan
shall remain in full force and effect.

        SIGNED this 18th day of May, 2004, effective as of the dates set forth
herein.

    CHS/COMMUNITY HEALTH SYSTEMS, INC.
 
 
By:
/s/  LINDA K. PARSONS      

--------------------------------------------------------------------------------


 
 
Title:
Vice President

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------






EXHIBIT A

Eligibility


        Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply to eligibility to participate in the Plan under
Section 1.17:

l.Effective as of July 1, 2002, Employees of Northampton Hospital Corporation
shall be eligible to participate in the Plan including Employees whose
employment is governed by a collective bargaining agreement between the
Affiliated Employer and "employee representatives" under which retirement
benefits were the subject of good faith bargaining.

2.Effective as of January 1, 2003, Employees of Watsonville Hospital Corporation
shall not be Eligible Employees except for Employees who have ever been Highly
Compensated Employees of Watsonville Hospital Corporation and who are not
Employees whose employment is governed by a collective bargaining agreement
between the Affiliated Employer and "employee representatives" under which
retirement benefits were the subject of good faith bargaining.

3.Effective for the period beginning August 1, 2003, and ending December 31,
2003, Employees of Pottstown Hospital Company, LLC who are hospital-based
physicians shall not be eligible to participate in the Plan. For purposes of the
foregoing, "hospital-based physician" means a physician Employee of Pottstown
Hospital Company, LLC whose primary place of employment is Pottstown Memorial
Medical Center.

4.Effective for the period beginning August 1, 2003, and ending December 31,
2003, Employees of Pottstown Imaging Center, LLC shall be eligible to
participate in the Plan for purposes of allocation of the discretionary
contribution described in Exhibit C; provided, however, that such Employees
shall not be eligible to make elective contributions under the Plan.

5.Effective as of July 1, 2004, Employees of Pottstown Hospital Company, LLC
whose employment is governed by a collective bargaining agreement between the
Affiliated Employer and "employee representatives" under which retirement
benefits were the subject of good faith bargaining shall be eligible to
participate in the Plan.

A-1

--------------------------------------------------------------------------------








EXHIBIT B

Employer Matching Contributions


        Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply to the Employer matching contributions under
Section 4.1(b) of the Plan:

1.Effective as of January 1, 2002, Eligible Employees of Northampton Hospital
Corporation whose employment is governed by a collective bargaining agreement
shall not be eligible to share in matching contributions made pursuant to
Section 4.1(b).

2.Effective as of January 1, 2003, the matching contribution made on behalf of
those Participants who are eligible to share in matching contributions and who
are employed by Northampton Hospital Corporation shall be 50% of such
Participant's Elective Contribution for such Plan Year that does not exceed 6%
of the Participant's Compensation for the Plan Year. For the period beginning on
July 1, 2002, and ending on December 31, 2002, the discretionary matching
contribution was 50% of such Participant's Elective Contribution for such Plan
Year that does not exceed 6% of the Participant's Compensation for the Plan
Year.

3.For the Plan Years beginning January 1, 2003, and ending December 31, 2004,
each Employee of Petersburg Hospital Company, LLC who is a Participant in the
Plan and (i) has at least 1,000 Hours of Service for an Affiliated Employer
during the applicable Plan Year, and (ii) is otherwise eligible to share in
matching contributions shall receive a discretionary matching contribution in an
amount equal to:

(A)    1/3 of such Participant's Elective Contribution for such Plan Year that
does not exceed 6% of the Participant's Compensation for the Plan Year if the
Participant has at least one (1) but no more than nine (9) Years of Service;

(B)    1/2 of such Participant's Elective Contribution for such Plan Year that
does not exceed 6% of the Participant's Compensation for the Plan Year if the
Participant has at least ten (10) but no more than nineteen (19) Years of
Service; and

(C)    2/3 of such Participant's Elective Contribution for such Plan Year that
does not exceed 6% of the Participant's Compensation for the Plan Year if the
Participant has at least twenty (20) Years of Service.

Notwithstanding the foregoing, an Employee of Petersburg Hospital Company, LLC
who is a Participant in the Plan and is a Highly Compensated Employee who is
eligible to share in matching contributions for the Plan Year shall only receive
a discretionary matching contribution that is a percentage of such Participant's
Elective Contribution for the Plan Year that does not exceed 6% of the
Participant's Compensation for the Plan Year.

4.Effective as of August 1, 2003, each Employee of Pottstown Hospital Company,
LLC who is a Participant in the Plan shall not be eligible to share in matching
contributions made pursuant to Section 4.1(b). Notwithstanding the foregoing,
effective as of January 1, 2004, each Employee of Pottstown Hospital Company,
LLC who is a Participant in the Plan and (i) is a Highly Compensated Employee,
and (ii) is otherwise eligible to share in matching contributions for the Plan
Year shall receive a discretionary matching contribution that is a percentage of
such Participant's Elective Contribution for the Plan Year that does not exceed
6% of the Participant's Compensation for the Plan Year. Notwithstanding the
foregoing, effective for the Plan Year beginning January 1, 2004, each physician
Employee of Pottstown Hospital Company, LLC who is a Participant in the Plan and
(i) is not a hospital-based physician, (ii) is a Non-Highly Compensated
Employee, and (iii) is otherwise eligible to share in matching contributions
shall receive a discretionary matching contribution in an amount equal to fifty
percent (50%) of such Participant's Elective Contribution for such Plan Year

B-1

--------------------------------------------------------------------------------



that does not exceed 6% of the Participant's Compensation for the Plan Year. For
purposes of the foregoing, "hospital-based physician" means a physician Employee
of Pottstown Hospital Company, LLC whose primary place of employment is
Pottstown Memorial Medical Center.

5.For the period beginning August 1, 2003, and ending December 31, 2004, each
Employee of Pottstown Clinic Company, LLC who is a Participant in the Plan and
(i) has at least 1,000 Hours of Service for the Affiliated Employer during the
applicable Plan Year, (ii) is a Non-Highly Compensated Employee, and (iii) is
otherwise eligible to share in matching contributions shall receive a
discretionary matching contribution in an amount equal to fifty percent (50%) of
such Participant's Elective Contribution for such Plan Year that does not exceed
6% of the Participant's Compensation for the Plan Year.

6.For the period beginning January 1, 2004, and ending December 31, 2004, each
Employee of Pottstown Imaging Center, LLC who is a Participant in the Plan and
(i) has at least 1,000 Hours of Service for the Affiliated Employer during the
applicable Plan Year, (ii) is a Non-Highly Compensated Employee, and (iii) is
otherwise eligible to share in matching contributions shall receive a
discretionary matching contribution in an amount equal to fifty percent (50%) of
such Participant's Elective Contribution for such Plan Year that does not exceed
6% of the Participant's Compensation for the Plan Year.

B-2

--------------------------------------------------------------------------------








EXHIBIT C

Employer Special Contributions


        Notwithstanding any provision of the Plan to the contrary, the following
provisions shall apply to the Employer special contributions in Section 4.1(g)
of the Plan:

1.The Employer shall make a special one-time contribution of $500 to the Plan as
of August 1, 2002, for each Eligible Employee who was eligible to participate in
the Easton Hospital Employees' Pension Plan immediately prior to June 30, 2002.
Such contribution shall be 100% vested and shall be made regardless of an
Eligible Employee's election not to participate in the Plan.

2.Effective for the period beginning August 1, 2003, and ending December 31,
2003, each Participant who is an Employee of Pottstown Imaging Center, LLC and
who completes at least 1,000 Hours of Service for the Pottstown Imaging Center,
LLC during a Plan Year shall receive an allocation of a discretionary
contribution in an amount equal to 3% of the Participant's Compensation for such
Plan Year. If the discretionary contribution allocated to such Participants is
not large enough to provide such an allocation to all such Participants, each
Participant shall receive a fractional share of the discretionary contribution,
the numerator of which is the Participant's Compensation and the denominator of
which is the total Compensation of all similarly situated Participants. The
Vested portion of such Participant's Account attributable to the Employer's
discretionary contribution shall be a percentage of the total amount credited to
the Participant's Account, determined on the basis of Years of Service and prior
service credits, if any, according to the following schedule:


Years of Service


--------------------------------------------------------------------------------

  Vesting Percentage

--------------------------------------------------------------------------------

Less than 5       0% 5 or more   100%

C-1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



THIRD AMENDMENT TO THE COMMUNITY HEALTH SYSTEMS, INC. 401(K) PLAN
EXHIBIT A Eligibility
EXHIBIT B Employer Matching Contributions
EXHIBIT C Employer Special Contributions
